Exhibit 10.4

LOAN SALE AGREEMENT

between

ORCC FINANCING II LLC

as Seller

and

OWL ROCK CLO IV, LTD.

as Purchaser

Dated as of May 28, 2020

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

Article I DEFINITIONS

1

 

 

Section 1.1 Definitions

1

 

 

Section 1.2 Other Terms

2

 

 

Section 1.3 Computation of Time Periods

2

 

 

Section 1.4 Interpretation

2

 

 

Section 1.5 References

3

 

Article II CONVEYANCES OF Transferred ASSETS

3

 

 

Section 2.1 Conveyances

3

 

 

Section 2.2 [Reserved]

5

 

 

Section 2.3 [Reserved]

5

 

 

Section 2.4 Actions Pending Completion of Conveyance

5

 

 

Section 2.5 Indemnification

6

 

 

Section 2.6 Assignment of Rights and Indemnities

7

 

Article III CONSIDERATION AND PAYMENT

7

 

 

Section 3.1 Purchase Price

7

 

 

Section 3.2 Payment of Purchase Price

7

 

Article IV REPRESENTATIONS AND WARRANTIES

7

 

 

Section 4.1 Seller’s Representations and Warranties

7

 

Article V COVENANTS OF THE SELLER

10

 

 

Section 5.1 Covenants of the Seller

10

 

Article VI MISCELLANEOUS PROVISIONS

11

 

 

Section 6.1 Amendments, Etc.

11

 

 

Section 6.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

11

 

 

Section 6.3 Notices

12

 

 

Section 6.4 Severability of Provisions

13

 

 

Section 6.5 Further Assurances

13

 

 

Section 6.6 No Waiver; Cumulative Remedies

13

 

 

Section 6.7 Counterparts

13

 

 

Section 6.8 NonPetition

13

 

 

Section 6.9 Transfer of Seller’s Interest

14

 

 

Section 6.10 Binding Effect; ThirdParty Beneficiaries and Assignability

14

 

 

Section 6.11 Merger and Integration

14

 

 

Section 6.12 Headings

14

 

 

 

 

 

-i-

 

 

--------------------------------------------------------------------------------

 

This LOAN SALE AGREEMENT, dated as of May 28, 2020 (as amended, supplemented or
otherwise modified and in effect from time to time, this “Agreement”), between
ORCC FINANCING II LLC, a Delaware limited liability company, as seller (in such
capacity, the “Seller”) and OWL ROCK CLO IV, LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands, as
purchaser (in such capacity, the “Purchaser”).

WITNESSETH:

WHEREAS, on and after the date hereof, the Seller wishes to sell, transfer, and
otherwise convey, to the Purchaser, without recourse, and the Purchaser wishes
to purchase all right, title and interest of the Seller (whether now owned or
hereafter acquired or arising, and wherever located) in and to the Loan Assets
(as defined below) mutually agreed by the Seller and the Purchaser; and

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets (as defined below) under each assignment agreement and
this Agreement is a “true sale” for all purposes, such that, upon payment of the
purchase price therefor, the Transferred Assets will constitute property of the
Purchaser from and after the applicable transfer date;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

Article I

DEFINITIONS

Definitions

.   As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined).  All capitalized terms used herein but not defined
herein shall have the respective meanings specified in, or incorporated by
reference into, the Indenture and Security Agreement, dated as of May 28, 2020
(as amended, supplemented or otherwise modified and in effect from time to time,
the “Indenture”), by and among the Purchaser, as Issuer, Owl Rock CLO IV, LLC,
as Co-Issuer, and State Street Bank and Trust Company, as trustee (in such
capacity, the “Trustee”).

“Agreement” has the meaning set forth in the preamble hereto.

“Convey” means to sell, transfer, assign, or otherwise convey assets hereunder
(each such conveyance being herein called a “Conveyance”).

“Excluded Amounts” means, with respect to the Loan Assets, (i) any amount that
is attributable to the reimbursement of payment by or on behalf of the Seller of
any taxes, fee or other charge imposed by any governmental authority on any Loan
Asset, (ii) any interest or fees (including origination, agency, structuring,
management or other up‑front fees) that are for the account of the Seller, (iii)
any escrows relating to Taxes, insurance and other amounts in connection with
Loan Assets which are held in an escrow account for the benefit of the obligor
and the secured party pursuant to escrow arrangements under the related
underlying instruments, (iv) to the extent paid using amounts other than
proceeds of the Loan Assets and proceeds of Loans, as applicable, any amount
paid in respect of reimbursement for expenses owed in respect of any Loan Asset
pursuant to the related underlying instrument or (v) any amount paid to the
Purchaser in error.

“Indorsement” has the meaning specified in Section 8‑102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Loan Asset” means each commercial loan identified on Schedule A hereto

“Proceeds” has the meaning set forth in Section 4.1(n).

‑1‑

--------------------------------------------------------------------------------

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

“Purchaser” has the meaning set forth in the preamble hereto.

“Related Property” means, with respect to any Loan Asset, the property
identified in clauses (i) – (iii) below, and all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property,
letter-of-credit rights, accessions, proceeds and other property consisting of,
arising out of, or related to any of the following (in each case, excluding the
Retained Interest and Excluded Amounts):

i.  all monies due, to become due or paid in respect of such Loan Asset, on and
after the date hereof (other than accrued and unpaid interest due with respect
to the period prior to the date hereof), including but not limited to all
collections on such Loan Asset, and other recoveries thereon, in each case as
they arise after the date hereof;

ii.  any liens, security interests, property or assets designated and pledged or
mortgaged as collateral to secure repayment of such Loan Asset, including,
without limitation, Underlying Documents, mortgaged property and/or a pledge of
the stock, membership or other ownership interests in the related obligor or its
subsidiaries; and

iii.  all income and proceeds of the foregoing.

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

“Seller” has the meaning set forth in the preamble hereto.

“Transferred Asset” means each asset, including any Loan Asset (including, if
any, the Participation thereof), Conveyed by the Seller to the Purchaser
hereunder, including with respect to each such asset, all Related Property;
provided that the foregoing will exclude the Retained Interest and the Excluded
Amounts.

Other Terms

.  All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles.  All terms used in
Article 9 of the UCC, and not specifically defined herein, are used herein as
defined in such Article 9.

Computation of Time Periods

.  Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

Interpretation

.  In this Agreement, unless a contrary intention appears:

(i)reference to any Person includes such Person’s successors and assigns;

(ii)reference to any gender includes each other gender;

(iii)reference to day or days without further qualification means calendar days;

(iv)unless otherwise stated, reference to any time means New York time;

(v)references to “writing” include printing, typing, lithography, electronic or
other means of reproducing words in a visible form;

(vi)reference to any agreement, document or instrument means such agreement,
document or instrument as amended, modified, supplemented, replaced, restated,
waived or extended and in

‑2‑

--------------------------------------------------------------------------------

 

effect from time to time in accordance with the terms thereof and reference to
any promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

(vii)reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision; and

(viii)references to “including” mean “including, without limitation”.

References

.

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

Article II

CONVEYANCES OF Transferred ASSETS

Conveyances

.

(a)On the terms and subject to the conditions set forth in this Agreement, the
Seller Conveys to the Purchaser without recourse, and the Purchaser accepts such
Conveyance, on the date hereof, all of the Seller’s right, title and interest
(whether now owned or hereafter acquired or arising, and wherever located) in
and to each Loan Asset on the Schedule A and the Related Property, together with
all proceeds of the foregoing.

(b)It is the express intent of the Seller and the Purchaser that each Conveyance
of Transferred Assets by the Seller to the Purchaser pursuant to this Agreement
be construed as an absolute sale of such Transferred Assets by the Seller to the
Purchaser providing Purchaser with the full risks and benefits of ownership of
the Transferred Assets. Further, it is not the intention of the Seller and the
Purchaser that any Conveyance be deemed a grant of a security interest in the
Transferred Assets by the Seller to the Purchaser to secure a debt or other
obligation of the Seller.  However, in the event that, notwithstanding the
intent of the parties expressed herein, the Conveyances hereunder shall be
characterized as loans and not as sales, then (i) this Agreement also shall be
deemed to be, and hereby is, a security agreement within the meaning of the UCC
and other applicable law and (ii) the Conveyances by the Seller provided for in
this Agreement shall be deemed to be, and the Seller hereby grants to the
Purchaser, a first priority security interest (subject only to Permitted Liens)
in, to and under all of the Seller’s right, title and interest in, to and under,
whether now owned or hereafter acquired, such Transferred Assets and all
proceeds of the foregoing to secure an obligation of the Seller to pay over and
transfer to the Purchaser any and all distributions received by the Seller
(other than Excluded Amounts) in relation to the Transferred Assets from time to
time, whether in cash or in kind, so that the Purchaser will receive all
distributions under, proceeds of and benefits of ownership of the Transferred
Assets and to secure all other obligations of the Seller hereunder.  If the
Conveyances hereunder shall be characterized as loans and not as sales, the
Purchaser and its assignees shall have, with respect to such Transferred Assets
and other related rights, in addition to all the other rights and remedies
available to the Purchaser and its assignees hereunder and under the underlying
instruments, all the rights and remedies of a secured party under any applicable
UCC.

(c)The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a first priority perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Seller represents and warrants that the Transferred Assets are
being transferred with the intention of removing them from the Seller’s estate
pursuant to Section 541 of the Bankruptcy Code.  The Purchaser assumes all risk
relating to nonpayment or failure by the obligors to make any distributions owed
by them under the Transferred Assets.  Except with respect to the
representations, warranties and covenants expressly stated

‑3‑

--------------------------------------------------------------------------------

 

in this Agreement, the Seller assigns each Transferred Asset “as is,” and makes
no covenants, representations or warranties regarding the Transferred Assets.

(d)In connection with this Agreement, the Seller agrees to file (or cause to be
filed) on or prior to the Closing Date, at its own expense, a financing
statement or statements with respect to the Transferred Assets Conveyed by the
Seller hereunder meeting the requirements of applicable state law in the
jurisdiction of the Seller’s organization to perfect and protect the interests
of the Purchaser created hereby under the UCC against all creditors of, and
purchasers from, the Seller, and to deliver a file‑stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof and to keep such financing
statements effective at all times during the term of this Agreement.

(e)The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all actions as may be
reasonably necessary or as the Purchaser may request, in order to perfect or
protect the interest of the Purchaser in the Transferred Assets Conveyed
hereunder or to enable the Purchaser to exercise or enforce any of its rights
hereunder.  Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably necessary or as requested by the Purchaser and
mark its records noting the Conveyance to the Purchaser of the Transferred
Assets.  The Seller hereby authorizes the Purchaser to file and, to the fullest
extent permitted by applicable law the Purchaser shall be permitted to sign (if
necessary) and file, initial financing statements, continuation statements and
amendments thereto and assignments thereof without further acts of the Seller;
provided that the description of collateral contained in such financing
statements shall be limited to only Transferred Assets.  Carbon, photographic or
other reproduction of this Agreement or any financing statement shall be
sufficient as a financing statement.

(f)Each of the Seller and the Purchaser agree that prior to the time of
Conveyance of any Loan Assets hereunder, the Purchaser has no rights to or claim
of benefit from any Loan Asset (or any interest therein) owned by the Seller.

(g)The Transferred Assets acquired, transferred to and assumed by the Purchaser
from the Seller shall include the Seller’s entitlement to any surplus or
responsibility for any deficiency that, in either case, arises under, out of, in
connection with, or as a result of, the foreclosure upon or acceleration of any
such Transferred Assets (other than Excluded Amounts).

[Reserved]

.  

[Reserved]

.  

Actions Pending Completion of Conveyance

.  

(a)Pending the receipt of any required consents to, and the effectiveness of,
the sale of any Loan Assets from the Seller to the Purchaser on the date hereof
in accordance with the applicable underlying instrument, the Seller hereby sells
to the Purchaser a 100% participation in such Loan Asset and its related right,
title and interest (each, a “Participation”). The Participations will not
include any rights that are not permitted to be participated pursuant to the
terms of the underlying instruments. Such sale of the Participations shall be
without recourse to the Seller (including with regard to collectability), and
shall constitute an absolute sale of each such Participation. Each of the
Participations has the following characteristics:

(i)the Participation represents an undivided participating interest in 100% of
the underlying Loan Asset and its proceeds (including the Proceeds);

(ii)the Seller does not provide any guaranty of payments to the holder of the
Participation or other form of recourse (except as otherwise expressly provided
in the representations and warranties set forth in Article IV) or credit
support;

‑4‑

--------------------------------------------------------------------------------

 

(iii)the Participation represents a pass through of all of the payments made on
the Loan Asset (including the Proceeds) and will last for the same length of
time as such Loan Asset except that each Participation will terminate
automatically upon the settlement of the assignment of the underlying right,
title and interest of the related Loan Asset from the Seller to the Purchaser;
and

(iv)the Seller holds title in such participated Loan Assets for the benefit of
the Purchaser and shall exercise the same care in the administration of the
participated Loan Assets as it would exercise for loans held for its own
account.

(b)Each party hereto shall use commercially reasonable efforts to, as soon as
reasonably practicable after the Closing Date, cause the Purchaser to become a
lender under the underlying instrument with respect to the Seller’s interest in
each Transferred Asset and take such action as shall be mutually agreeable in
connection therewith and in accordance with the terms and conditions of the
underlying instrument and consistent with the terms of this Agreement.

(c)Pending completion of the assignment of the Seller’s interest in each
Transferred Asset in accordance with the applicable underlying instruments, the
Seller shall comply with any written instructions provided to the Seller by or
on behalf of the Purchaser with respect to voting rights to be exercised by
holders of such Transferred Assets and shall refrain from taking any action with
respect to the participated Loan Assets other than as instructed by the
Purchaser, other than with respect to any voting rights that are not permitted
to be participated pursuant to the terms of the applicable underlying instrument
(and such restrictions, requirements or prohibitions are hereby incorporated by
reference as if set forth herein).

Indemnification

.  

(a)The Seller hereby agrees to indemnify the Purchaser and its successors,
transferees, and assigns (including each Secured Party) or any of such Person’s
respective shareholders, officers, employees, agents or Affiliates (each of the
foregoing Persons being individually called an “Indemnified Party”) against, and
hold each Indemnified Party harmless from, any and all costs, losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented out‑of‑pocket fees, charges and disbursements of any outside counsel
for any Indemnitee) (all of the foregoing being collectively called “Indemnified
Amounts”) incurred by any Indemnified Party or awarded against any Indemnified
Party in favor of any Person (including the Seller) other than such Indemnified
Party arising out of the fraud, bad faith or willful misconduct on the part of
the Seller with respect to this Agreement; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Indemnified
Amounts (i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the fraud, bad faith or willful
misconduct of such Indemnified Party or (ii) the uncollectability of any Loan
Asset due to an Obligor’s failure to pay any amounts due under the applicable
loan agreement in accordance with its terms.

(b)If the Seller has made any payment pursuant to this Section 2.5 and the
recipient thereof later collects any payments from others (including insurance
companies) in respect of such amounts or is found in a final and nonappealable
judgment by a court of competent jurisdiction not to be entitled to such
indemnification, then the recipient agrees that it shall promptly repay to the
Seller such amounts collected.

Assignment of Rights and Indemnities

.  

The Seller acknowledges that, pursuant to the Indenture, the Purchaser shall
assign all of its right, title and interest in, to and under this Agreement,
including its rights of indemnity granted hereunder, to the Trustee, for the
benefit of the Secured Parties. Upon such assignment, (a) the Trustee, for the
benefit of the Secured Parties, shall have all rights of the Purchaser hereunder
and may in turn assign such rights, and (b) the obligations of the Seller under
Section 2.5 and Section 2.6 shall inure to the Trustee, for the benefit of the
Secured Parties. The Seller agrees that, upon such assignment, the Trustee, for
the benefit of the Secured Parties, may enforce directly, without joinder of the
Purchaser, the indemnities set forth in Section 2.5 and Section 2.6.  

‑5‑

--------------------------------------------------------------------------------

 

Article III

CONSIDERATION AND PAYMENT

Purchase Price

.  The purchase price (the “Purchase Price”) for each Loan Asset Conveyed by the
Seller to the Purchaser shall be a dollar amount at least equal to the Fair
Market Value of such Loan Asset Conveyed as of such date.

Payment of Purchase Price

.  The Purchase Price, along with any fees from origination of the applicable
Loan Asset, for the Transferred Assets Conveyed from the Seller to the Purchaser
shall be paid in cash in immediately available funds.

Article IV

REPRESENTATIONS AND WARRANTIES

Seller’s Representations and Warranties

.  The Seller represents and warrants to the Purchaser as of the Closing Date:

(a)Existence, Qualification and Power.  The Seller (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into this Agreement and to carry out the transactions
contemplated thereby and (iii) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a material adverse effect on the Purchaser.

(b)Authorization; No Contravention.  The execution, delivery and performance of
the Seller and the consummation of the transactions contemplated by this
Agreement do not and will not (i) violate (1) any provision of any law or any
governmental rule or regulation applicable to it, (2) any of its organizational
documents or (3) any order, judgment or decree of any court or other agency of
government binding on it or its properties (except where the violation could not
reasonably be expected to have a material adverse effect on the Purchaser); (ii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any of its contractual obligations (except where
the violation could not reasonably be expected to have a material adverse effect
on the Purchaser); (iii) result in or require the creation or imposition of any
Lien upon any of its properties or assets (other than any Liens created under
the Indenture in favor of the Trustee for the benefit of the Secured Parties);
or (iv) require any approval of its stockholders, members or partners or any
approval or consent of any other Person.

(c)Governmental Authorization; Other Consents.  The execution, delivery and
performance by the Seller and the consummation of the transactions contemplated
by this Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any governmental
authority, except for filings and recordings with respect to the Collateral to
be made, or otherwise delivered to the Trustee for filing and/or recordation, as
of the Closing Date.

(d)No Adverse Proceeding; Title.  There is no litigation, adverse proceeding or
investigation pending or threatened against the Seller, before any governmental
authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Purchaser.  The Seller is not
(A) in violation of any applicable laws that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect on the Purchaser
or (B) subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect on the Purchaser.

‑6‑

--------------------------------------------------------------------------------

 

(e)Good and Marketable Title.  The Seller owns and has good and marketable title
to the Transferred Assets and free and clear of any lien (other than the liens
in favor of the Trustee for the benefit of the Secured Parties pursuant to the
Indenture and inchoate liens arising by operation of law, Permitted Liens or any
lien that will be released prior to or contemporaneously with the applicable
Conveyance) and there are no financing statements naming the Seller as debtor
and covering the Transferred Assets other than any financing statements in favor
of the Trustee for the benefit of the Secured Parties pursuant to the Indenture,
Permitted Liens or any lien that will be released prior to or contemporaneously
with the Conveyance.

(f)Backup Security Interest.  In the event that, notwithstanding the intent of
the parties, the Conveyances hereunder shall be characterized as loans and not
as sales, then:

(i)this Agreement creates a valid and continuing lien and security interest on
the Seller’s right, title and interest in and to the Transferred Assets in favor
of the Purchaser and the Trustee, as assignee, for the benefit of the Secured
Parties, which security interest is validly perfected under Article 9 of the UCC
(to the extent such security interest may be perfected by filing a UCC financing
statement under such article), and is enforceable as such against creditors of
and purchasers from the Seller;

(ii)the Transferred Assets are comprised of interests in instruments, security
entitlements, general intangibles, accounts, certificated securities,
uncertificated securities, securities accounts, deposit accounts, supporting
obligations, insurance,  investment property and proceeds (each as defined in
the UCC) and such other categories of collateral under the UCC as to which the
Seller has complied with its obligations as set forth herein;

(iii)the Seller has received all consents and approvals required by the terms of
any Loan Asset to the sale and granting of a security interest in the Loan
Assets hereunder to the Purchaser and the Trustee, as assignee on behalf of the
Secured Parties; the Seller has taken all necessary steps to file or authorize
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in that portion of the Transferred Assets in which a security
interest may be perfected by filing pursuant to Article 9 of the UCC as in
effect in Delaware;

(iv)none of the underlying promissory notes that constitute or evidence the Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Purchaser and the
Trustee, as assignee on behalf of the Secured Parties; and

(v)with respect to a Transferred Asset that constitutes a “certificated
security,” such certificated security has been delivered to the Trustee, or will
be delivered to the Trustee and, if in registered form, has been specially
Indorsed to the Trustee or in blank by an effective Indorsement or has been
registered in the name of the Trustee upon original issue or registration of
transfer by the Seller of such certificated security, in each case, promptly
upon receipt; provided that any file‑stamped document, promissory note and
certificates relating to any Loan Asset shall be delivered as soon as they are
reasonably available; and in the case of an uncertificated security, by (A)
causing the Trustee to become the registered owner of such uncertificated
security and (B) causing such registration to remain effective.

(g)Fair Consideration; No Avoidance for Loan Asset Payments.  With respect to
each Transferred Asset sold hereunder, the Seller sold such Transferred Asset to
the Purchaser in exchange for payment, made in accordance with the provisions of
this Agreement, in an amount which constitutes fair consideration and reasonably
equivalent value.  Each such Conveyance referred to in the preceding sentence
shall not have been made for or on account of an antecedent debt owed by the
Seller to the Purchaser and, accordingly, no such sale is or may be voidable or
subject to avoidance under the Bankruptcy Code and the rules and regulations
thereunder.

(h)Adequate Capitalization; No Insolvency.  As of such date it is, and after
giving effect to any Conveyance it will be, solvent and it is not entering into
this Agreement or consummating any transaction contemplated hereby with any
intent to hinder, delay or defraud any of its creditors.

‑7‑

--------------------------------------------------------------------------------

 

(i)True Sale.  Each Transferred Asset sold hereunder shall have been sold by the
Seller to the Purchaser in a “true sale.”

(j)Notice to Agents and Obligors.  The Seller will direct any agent,
administrative agent or obligor for any Loan Asset included in the Transferred
Assets to remit all payments and collections with respect to such Loan Asset
directly to the relevant Collection Account.

(k)Proceeds.  The Seller acknowledges that all Collections received by it or its
Affiliates with respect to the Transferred Assets (other than Excluded Amounts)
(the “Proceeds”) Conveyed to the Purchaser are held and shall be held in trust
for the benefit of the Purchaser and its assignees until deposited into the
Interest Collection Subaccount or the Principal Collection Subaccount.  The
Seller shall promptly remit to the Purchaser or the Purchaser’s designee any
payment or any other sums relating to, or otherwise payable on account of, the
Transferred Assets (other than Excluded Amounts) that the Seller receives after
the Closing Date.

Article V

COVENANTS OF THE SELLER

Covenants of the Seller

.  The Seller hereby covenants and agrees with the Purchaser that, from the date
hereof until the termination of this Agreement, unless the Purchaser otherwise
consents in writing:

(a)Deposit of Collections.  The Seller shall transfer, or cause to be
transferred, all Collections (if any) it receives in respect of the Loan Assets
(other than Excluded Amounts) to the Trustee promptly following the date such
Collections are received by the Seller.

(b)Books and Records.  The Seller shall maintain proper books of record and
account of the transactions contemplated hereby, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions contemplated hereunder.

(c)Accounting of Purchases.  Other than for consolidated accounting purposes,
the Seller will not account for or treat the transactions contemplated hereby in
any manner other than as a sale of the Transferred Assets by the Seller to the
Purchaser; provided that solely for federal income tax reporting purposes, the
Purchaser is treated as a “disregarded entity” of the sole owner of the Seller
and, therefore, the Conveyance of Transferred Assets by the Seller to the
Purchaser hereunder will not be recognized.

(d)Liens.  The Seller shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights in the Transferred Assets (other
than the liens in favor of the Trustee for the benefit of the Secured Parties
pursuant to the Indenture, Permitted Liens and any lien that will be released
prior to or contemporaneously with the applicable Conveyance).  For the
avoidance of doubt, this Section 5.1(d) shall not apply to any property retained
by the Seller and not Conveyed or purported to be Conveyed hereunder.

(e)Change of Name, Etc.  The Seller shall not change its name, or name under
which it does business, in any manner that would make any financing statement or
continuation statement filed by the Seller or Purchaser pursuant hereto (or by
the Trustee on behalf of the Seller or Purchaser) or change its jurisdiction of
organization, unless the Seller shall have given the Purchaser at least 30 days
prior written notice thereof, and shall promptly file appropriate amendments to
all previously filed financing statements and continuation statements and, in
the case of a change in jurisdiction, new financing statements.  The Seller
shall do or cause to be done, all things necessary to preserve and keep in full
force and effect its existence, its material rights and its material privileges,
obligations, licenses and franchises for so long as any Participations remain
outstanding pursuant to Section 2.4.

(f)Sale Characterization.  The Seller shall not make statements or disclosures,
or treat the transactions contemplated by this Agreement (other than for
consolidated accounting purposes) in any manner other than as a true sale or
absolute assignment of the title to and sole record and beneficial ownership
interest of the Transferred Assets Conveyed or purported to be Conveyed
hereunder; provided that the Seller may consolidate the

‑8‑

--------------------------------------------------------------------------------

 

Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP if any consolidated financial statements of the Seller
contain footnotes that the Transferred Assets have been sold to the Purchaser.

(g)Expenses.  The Seller shall pay its operating expenses and liabilities from
its own assets.

(h)Commingling.  The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections of any Loan Asset into the Interest Collection Subaccount or the
Principal Collection Subaccount.

Article VI
MISCELLANEOUS PROVISIONS

Amendments, Etc.

  This Agreement and the rights and obligations of the parties hereunder may not
be amended, supplemented, waived or otherwise modified except in an instrument
in writing signed by the Purchaser and the Seller and permitted under the
Indenture; provided that the prior written consent of a Majority of the
Controlling Class is required with respect to any amendments or modifications
that could have a Material Adverse Effect on the Holders of the Notes.  Any
reconveyance executed in accordance with the provisions hereof shall not be
considered an amendment or modification to this Agreement.

Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

.

(a)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST‑JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

(b)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
PARTY, FOR ITSELF, IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY AND TO THE
FULLEST EXTENT IT IS LEGALLY PERMITTED TO DO SO (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 6.3 AND (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

(c)EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE PURCHASER/SELLER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH

‑9‑

--------------------------------------------------------------------------------

 

PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
6.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

Notices

.  All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including electronic communication) and
shall be personally delivered or sent by certified or registered mail (return
receipt requested), by overnight delivery service (with all charges paid), by
electronic mail (“e‑mail”) or by hand delivery, to the intended party at the
address of such party set forth below:

(a)in the case of the Purchaser, as provided under the Indenture;

(b)in the case of the Seller:

ORCC FINANCING II LLC

399 Park Avenue, Floor 38

New York, NY 10022

Attention:

E-mail Address:

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

Severability of Provisions

.  If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

Further Assurances

.  The Purchaser and the Seller each agree that at any time and from time to
time, at its expense and upon reasonable request of the Trustee, it shall
promptly execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable to perfect and protect
the Conveyances and security interests granted or purported to be granted by
this Agreement or to enable the Trustee or any of the Secured Parties to
exercise and enforce its rights and remedies under this Agreement with respect
to any Transferred Assets.

No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Purchaser, the Seller or the Trustee, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

Counterparts

.  This Agreement may be executed in two or more counterparts including telecopy
transmission thereof (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or e‑mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.  The parties agree that this

‑10‑

--------------------------------------------------------------------------------

 

Agreement may be electronically signed and that such electronic signatures
appearing on the Agreement are the same as handwritten signatures for purposes
of validity, enforceability and admissibility.

Non‑Petition

.  The Seller covenants and agrees that, prior to the date that is one year (or,
if longer, any applicable preference period) and one day after the payment in
full of all Notes (other than contingent reimbursement and indemnification
obligations which are unknown, unmatured and for which no claim has been made),
no party hereto shall institute against, or join any other Person in instituting
against, the Purchaser any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceedings under any federal, state
or foreign bankruptcy or similar law.  This Section 6.8 shall survive
termination of the Agreement.

Transfer of Seller’s Interest

.  With respect to each transfer of a Transferred Asset, (a) the Purchaser
shall, as to each Transferred Asset, be a party to the relevant underlying
instruments and have the rights and obligations of a lender thereunder, and (b)
the Seller shall, to the extent provided in this Agreement, and the applicable
underlying instruments, relinquish its rights and be released from its
obligations, as to each Transferred Asset.  The obligors or agents on the
Transferred Asset were or will be notified of the transfer of the Transferred
Asset to the Purchaser to the extent required under the applicable underlying
instruments.  The Trustee will have possession of the related underlying
instrument (including the underlying promissory notes, if any).

Binding Effect; Third‑Party Beneficiaries and Assignability

.  This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.  The Trustee, for
the benefit of the Secured Parties, and the Trustee are each intended by the
parties hereto to be an express third‑party beneficiary of this
Agreement.  Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller without the prior
written consent of the Trustee.

Merger and Integration

.  Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement.

Headings

.  The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

‑11‑

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Loan Sale
Agreement to be duly executed by their respective officers as of the day and
year first above written.

ORCC FINANCING II LLC,
as Seller

 

By:


Name:
Title:

OWL ROCK CLO IV, LTD.,
as Purchaser

 

By:


Name:
Title:

 

 

[Signature Page to the Loan Sale Agreement]

--------------------------------------------------------------------------------

 

Schedule A

SCHEDULE OF LOAN ASSETS

[see attached]

 



 

--------------------------------------------------------------------------------

 

ORCC FINANCING II Asset Purchase May 28, 2020

Company

Facility

Purchased Par

Price

Cash Purchase Price

ABB Concise (1L)

1st Lien

$10,240,000.00

93.00%

$9,523,200.00

AmSpec Holdings Corp

1st Lien

$4,499,133.39

93.75%

$4,217,937.55

Apex

1st Lien

$6,335,585.39

96.75%

$6,129,678.86

Applied-Cleveland Holdings, Inc.

1st Lien

$6,743,789.46

98.50%

$6,642,632.62

Associations, Inc.

1st Lien

$5,094,513.54

97.75%

$4,979,886.99

City Brewing

1st Lien

$17,800,000.00

100.00%

$17,800,000.00

DMT

1st Lien

$4,480,000.00

95.00%

$4,256,000.00

European Wax Center

1st Lien

$2,814,287.12

94.75%

$2,666,537.05

Galls, LLC

1st Lien

$4,498,389.54

95.50%

$4,295,962.01

GLG

1st Lien

$17,800,000.00

97.50%

$17,355,000.00

Ideal Tridon Holdings, Inc.

1st Lien

$4,480,000.00

96.75%

$4,334,400.00

Integrity Marketing

1st Lien

$17,800,000.00

96.00%

$17,088,000.00

Lytx, Inc.

1st Lien

$6,989,981.37

94.50%

$6,605,532.39

Network Merchants

1st Lien

$1,280,000.00

97.75%

$1,251,200.00

Procare

1st Lien

$10,880,000.00

96.75%

$10,526,400.00

Professional Plumbing Group, Inc.

1st Lien

$12,800,000.00

96.00%

$12,288,000.00

Sara Lee

1st Lien

$4,530,014.97

96.25%

$4,360,139.41

TC Holdings, LLC

1st Lien

$12,160,000.00

98.75%

$12,008,000.00

Teaching Strategies

1st Lien

$4,498,705.71

97.75%

$4,397,484.83

Troon Golf, L.L.C.

1st Lien

$1,238,709.68

99.00%

$1,226,322.58

Troon Golf, L.L.C.

1st Lien

$5,161,290.32

99.00%

$5,109,677.42

Valpak

1st Lien

$12,800,000.00

98.75%

$12,640,000.00

Totals

 

$174,924,400.49

 

$169,701,991.71

 

 